Case 1:16-cr-00216-WS-N Document 91 Filed 07/23/20 Page 1 of 1                        PageID #: 286




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

JEREMIAH JOHNSON,                            )
BOP Reg. # 16585-003,                        )
  Movant,                                    ) CIVIL ACTION NO. 1:18-00548-WS
                                             )
v.                                           ) CRIMINAL ACTION NO. 1:16-00216-WS-N-2
                                             )
UNITED STATES OF AMERICA,                    )
  Respondent.                                )

                                              ORDER

       After due and proper consideration of the issues raised, and there having been no objections

filed, the Report and Recommendation (Doc. 89) of the Magistrate Judge made under 28 U.S.C. §

636(b)(1)(B)-(C), Rule 8(b) of the Rules Governing Section 2255 Proceedings for the United

States District Courts, and S.D. Ala. GenLR 72(a)(2)(R), and dated May 1, 2020, is ADOPTED

as the opinion of the Court.

       Accordingly, it is ORDERED that Movant Jeremiah Johnson’s Motion to Vacate, Set

Aside, or Correct Sentence under 28 U.S.C. § 2255 (Doc. 85) is DISMISSED with prejudice as

without merit. It is further ORDERED that Johnson is not entitled to a Certificate of Appealability

in relation to this final adverse order. Finally, the Court certifies that any appeal of this order and

accompanying judgment would be without merit and therefore not taken in good faith. Thus,

Johnson is not entitled proceed in forma pauperis on appeal.

       Final judgment in accordance with this order shall issue separately under Federal Rule of

Civil Procedure 58.

       DONE and ORDERED this 23rd day of July 2020.



                                                       /s/WILLIAM H. STEELE
                                                       UNITED STATES DISTRICT JUDGE
